Citation Nr: 0928476	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  03-01 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to April 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on May 2008 remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
appeal was initiated from an April 2002 decision by the 
Washington, D.C. Department of Veterans Affairs (VA) Regional 
Office (RO).  In October 2003, the Veteran appeared for a 
hearing before the undersigned in Washington, D.C.  In April 
2004, the Board determined that new and material evidence had 
been received to reopen the claim of service connection for a 
psychiatric disability, and remanded the issue for additional 
development.  In October 2005, the Board denied service 
connection for a psychiatric disability.  The Veteran 
appealed that decision to the Court, resulting in an April 
2008 joint motion by the parties (Joint Motion).  By a May 
2008 Order, the Court vacated the October 2005 Board 
decision, and remanded the matter for readjudication 
consistent with the Joint Motion.  In March 2009, the Board 
referred the case to the Veterans Health Administration (VHA) 
for an advisory medical opinion.


FINDING OF FACT

Competent evidence reasonably establishes that the Veteran's 
psychiatric disability had its onset during his active 
service.


CONCLUSION OF LAW

Service connection for a psychiatric disability is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Because this decision grants the the 
benefit sought, there is no reason to belabor the impact of 
the VCAA on the matter; any error in notice or omission in 
duty to assist is harmless.

II.  Service Connection for a Psychiatric Disability

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may not be granted for a personality 
disorder as such, as a personality disorder is not a disease 
or injury within the meaning of the law governing the award 
of VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes all of the evidence in the Veteran's claims 
file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran's service treatment records include a February 
1969 report of examination prior to entry onto active duty 
which is silent for complaints or diagnosis of a psychiatric 
nature.  He was evaluated in a mental hygiene clinic in 
August 1969, when it was noted that he had been a model 
soldier until two weeks prior, when he began having trouble 
with his superiors that led to disciplinary action.  He was 
seen by a psychiatrist who noted that the Veteran's behavior 
pattern was characterized by hypersensitivity and unwarranted 
suspicion.  His thought processes had become disorganized, 
and it was felt that he would become overtly psychotic if 
pushed too far.  The diagnosis was paranoid personality, and 
separation from service was recommended.  Psychiatric 
evaluation in January 1970 indicated that the Veteran's 
mental disorder fell into the realm of character and 
behavioral disorders.  The diagnosis was immature personality 
as manifested by maladaptive behavioral response to 
environmental stress, low frustration tolerance, and 
inability to handle stress.  Psychiatric evaluation in March 
1970 indicated that his condition was part of a chronic 
character and behavioral disorder due to deficiencies in 
emotional and personality development.  The diagnosis was 
depressive reaction characterized by drug abuse.  The report 
of examination on the Veteran's separation from service was 
silent for an acquired psychiatric disorder.

Postservice medical evidence includes an August 1974 medical 
record from a private physician showing that the Veteran was 
referred for psychiatric consultation "because of inadequate 
type of functioning."  The Veteran reported a history of 
narcotic use, and he was presently involved with marijuana 
primarily and alcohol secondarily.  Examination revealed that 
his speech was staccato in type, and he had numerous loose 
associations.  At times he appeared to be completely 
disoriented from the existing environment, but "would return 
after 3-4 minutes of silence."  He exhibited basic paranoid 
ideations and episodic flashes of delusions of grandeur.  The 
diagnoses were schizophrenia, paranoid type, non-psychotic; 
and rule out inadequate personality.  A January 1975 report 
of VA examination notes that the Veteran had paranoid 
feelings.  He complained that he was given a "hard time" in 
service.  He reported that he had been "picked on" in 
service, had been racially discriminated against, and was 
placed in a stockade because he tried to get fellow 
servicemen to protest the attitudes of their superiors.  The 
examiner stated that two diagnoses must be considered.  The 
Veteran displayed a pattern of paranoid schizophrenia in that 
he felt that people were doing things to him.  The secondary 
diagnosis was aggressive/explosive personality, physical as 
well as verbal.

In a June 1975 report of psychiatric evaluation, a private 
physician noted that the Veteran was obviously functioning at 
a borderline state.  The physician noted significant 
histrionics reflective of hysterical male personality.  
Significant depressive features were also noted, although the 
Veteran denied that he was or had been depressed.  The 
physician opined that a considerable amount of the Veteran's 
acting-out behavior was "a reflection of the internalized 
anger and depression which the [patient] obviously has."  The 
diagnoses were character disorder, depressive reaction, male 
hysterical personality with inadequate features, borderline 
state and latent paranoid schizophrenia that could not be 
ruled out.

The Veteran was seen by a private psychiatrist in October 
1975, who reported that the Veteran was uninhibited in 
expressions and appearance.  His speech was tangential at 
times and his affect was appropriate at all times.  His mood 
was slightly elated and he was in good contact with reality.  
There was no sign of a thought disorder.  The Veteran lacked 
feelings of remorse for his negative behavior; he described a 
number of difficulties with authority figures.  The 
psychiatrist noted that the Veteran fell into the category of 
a personality disorder diagnostically.  An October 1975 
report of examination by a state department of vocational 
rehabilitation shows a diagnosis of an emotional disorder.

In June 1976 the Veteran was seen by a board of three VA 
psychiatrists who found that the evidence of record did not 
support a diagnosis of an acquired psychiatric disorder.  The 
psychiatrists noted that the correct diagnosis in service and 
post-service was antisocial personality.  In a June 1976 
private report of psychiatric evaluation, a physician 
diagnosed borderline personality with traits of obsessive-
compulsive paranoid character.

At a March 1977 hearing before the Board, the Veteran 
recounted a history of difficulties in service which he 
attributed to racial discrimination.  His mother testified 
that she did not notice that he had a nervous condition until 
she read letters he wrote while he was in the stockade, and 
once when he came home during service while absent without 
leave (AWOL).  The Veteran submitted a statement from a high 
school counselor which indicated that a review of the 
Veteran's high school health record was negative for any 
mental disorder.

Records from the Social Security Administration (SSA) show 
that the Veteran was granted SSA disability benefits, 
effective in December 1979, for a schizotypal personality 
disorder.  The records indicate he was granted SSA disability 
benefits during other periods as well.  In a May 1989 
decision, SSA concluded that the Veteran again met the 
criteria for a grant of disability benefits.  A SSA medical 
evaluation showed he had chronic depressive symptoms, memory 
problems, and feelings of panic.  The SSA medical records 
associated with the claims folder show an August 1974 
diagnosis of non-psychotic paranoid-type schizophrenia; a 
June 1975 diagnosis of character disorder, depressive 
reaction, and hysterical personality with inadequate features 
(and a finding that latent paranoid schizophrenia could not 
be ruled out); a June 1976 diagnosis of borderline 
personality with traits of obsessive, compulsive paranoid 
character; a May 1982 diagnosis of alcohol and mixed 
substance abuse, and schizotypal personality disorder with 
some paranoid and depressive features; an August 1983 
diagnosis of depressive neurosis and explosive personality 
disorder; and diagnosis in February and November 1988 of 
schizotypal personality disorder.

Additional private medical reports dated through December 
2000 document continued treatment the Veteran received for 
variously diagnosed psychiatric disorders.  A February 1998 
letter from a private mental health professional indicates 
that the Veteran has a well-established history of 
psychiatric disability, and that bipolar disorder, 
schizophrenia and personality disorders had been diagnosed.  
A December 1998 report from a private mental health therapist 
shows that the Veteran complained of extreme racism and many 
traumatic experiences during service; he believed his life 
"came apart" emotionally during service.  The diagnosis, in 
pertinent part, was schizoaffective disorder, rule out 
schizotypal personality disorder.  In a January 1999 report 
of psychiatric evaluation, a private psychiatrist noted that 
the Veteran had "multiple psychiatric problems dating back to 
his days in the service when he apparently experienced 
extreme racism and had traumatic experiences."  The Veteran 
admitted to a long history of heroin abuse after his 
separation from service "and some time before also."  The 
psychiatrist reported that the Veteran exhibited symptoms of 
paranoia and mood swings which met the criteria for a 
schizoaffective disorder.  The diagnosis was schizoaffective 
and mood disorders.  A November 2000 report of psychiatric 
evaluation by a licensed clinical social worker shows a 
diagnosis of dysthymic disorder.  A November 2000 report of 
psychiatric evaluation by a private physician reflects that 
the Veteran believed he had a nervous breakdown during 
service; he told the psychiatrist that he refused to follow 
orders during service and was treated unfairly by his 
superiors.  The diagnosis was psychotic disorder, not 
otherwise specified.

In a December 2000 letter Dr. S., a private medical 
professional, indicated that he and several psychiatrists had 
treated the Veteran at a mental health clinic through 
November 1997.  The diagnoses during the Veteran's treatment 
at the clinic included paranoid-type schizophrenia; 
depressive disorder, not otherwise specified; alcohol abuse; 
and probable mixed Axis II pathology.  The Veteran discussed 
at length the problems he encountered during service, 
including his perception that he had been the victim of 
racial discrimination.  The therapist expressly reported that 
the Veteran's "military experience was so troubling for him 
that it might be fair to say the he suffered some elements of 
PTSD."  The medical professional further stated "I cannot 
honestly say how much of [the Veteran's] difficulties are a 
direct product of his military experience but it did seem to 
me at the time that this experience exacerbated some of 
whatever pathology [the Veteran] was battling."

On VA psychiatric examination in February 2005, the Veteran 
described, in somewhat vague fashion, that at times he had 
feelings of stress, anxiety, depression, and dysphoria.  He 
reported that he loses his temper infrequently; he denied 
auditory hallucinations.  He acknowledged smoking marijuana 
several times weekly, and drinking six to twelve 12 ounce 
beers twice weekly.  After review of the service treatment 
records, the psychiatrist noted that the Veteran adapted 
poorly to the Army, where he got into trouble and underwent 
two psychiatric evaluations; that the first psychiatric 
diagnosis was paranoid personality disorder, that no 
psychotic symptoms were described in service; and that the 
Veteran contended that his difficulties were due to racial 
discrimination in service.  The examiner further noted that 
the second evaluation in service found a diagnosis of 
immature personality, and that the Veteran was AWOL for 
approximately two months during service (and during that 
period used heroin).  The Veteran acknowledged that he also 
used heroin during the first year after his separation from 
service, and stated that, on and off over the past decades, 
he tended to drink heavily and use cocaine.  The Veteran 
reported that currently drinks much less than previously.  
The psychiatrist also reviewed the Veteran's post-service 
psychiatric treatment in the 1970s and 1980s, and noted that 
the treatment records show diagnoses of schizophrenia, 
depression, and personality disorder.

Examination revealed that the Veteran was alert and 
cooperative.  His affect was quite labile.  He was tearful on 
several occasions, but was otherwise cheerful with no 
affective disturbance.  There were no thought disorders or 
delusions, and the Veteran denied hallucinations.  There was 
no suicidal or violent ideation.  Attention, memory, and 
concentration were grossly intact.  The diagnosis was 
depression, not otherwise specified; with cannabis and 
alcohol abuse.  The psychiatrist reported that the diagnosis 
was based not only on the description of mild current 
symptoms of anxiety and depression, but also on the Veteran's 
psychopharmacological treatment over the years (primarily via 
antidepressants to which the Veteran responded favorably).  
The examiner noted that the Veteran also described a 
substantial amount of substance abuse, and opined that such 
abuse is a significant component of the impairment in the 
Veteran's functioning.  The psychiatrist stated, "The 
military psychiatric evaluations indicate a severe 
personality disorder leading to [the Veteran's] difficulties 
at the time, and I think these conclusions were valid and 
indicated why he could not adapt to military authority.  In 
this examiner's opinion, it is less likely than not that [the 
Veteran's] current disability is related to his military 
service."

In an August 2005 written statement, the Veteran's mother 
reported that the Veteran "was not a problem child or 
teenager," and "there were no signs or treatments for 
depression until during his term in the United States Army . 
. . ."  His mother stated that the Veteran's "current 
depression was provoked while he was stationed at Fort 
McClellan Alabama AIT training, and also while he was 
incarcerated in solitary confinement at [the] Fort Campbell 
Kentucky stockade."

Pursuant to the Board's referral of this case for a VHA 
medical opinion, the VHA expert reviewed the Veteran's claims 
folder in May 2009 and answered the following questions: 

1.  Is "acquired psychiatric disorder" a 
valid term for distinguishing other chronic 
psychiatric disability from "personality 
disorder"?  If not is there another preferred 
term for psychiatric disability that is not 
developmental defect or pathological trend in 
the personality structure manifested by a 
lifelong pattern of action or behavior?

2.  Was a chronic psychiatric disability other 
than personality disorder manifested in 
service?  In this regard, please discuss the 
diagnosis of depressive reaction in service 
(specifically, whether if reflects that a 
chronic psychiatric disability other than 
personality disorder was manifested in 
service). 

3.  Please identify each psychiatric 
disability shown currently present and, for 
each such disability, indicate whether it is 
at least as likely as not (i.e., a 50 percent 
or better probability) that such disability 
had its onset in, or is otherwise related to, 
the Veteran's military service, to include the 
psychiatric complaints/diagnoses noted and 
treated therein (specifically including the 
depressive reaction diagnosed).  

Based on a review of the evidence of record, including the 
Veteran's statements, the VHA expert opined:

The term "acquired psychiatric 
disorder" is not in common use in either 
clinical or research settings; it is now 
found mainly in the legal documents 
related to VA cases . . . . and not in 
the medical literature on psychiatric 
illnesses or the personality literature. 
. . .  

"People differ in a reliable manner in 
their capacity for coping with adversity.  
That is, some people are more sensitive 
to the depressogenic effects of stress 
than are others."  Kenneth S. Kendler MD 
Director Virginia Institute for 
Psychiatric and Behavioral Genetics[.]

Based on this theory any preexisting 
personality disorder would not preclude 
(and could place such an individual at 
increased risk for) the acquisition of a 
psychiatric disorder.

The second major question concerns the 
presence of a disability other than 
personality disorder in service; 
specifically addressing the diagnosis of 
depressive reaction given to him while in 
service as a distinct psychiatric 
disability other than personality 
disorder.  My opinion is that yes there 
was a psychiatric diagnosis of affective 
disorder (equivalent to the depressive 
reactions given in 1969 . . . .

. . . It appears that review of the 
entire course of [the Veteran's] illness 
is consistent with the onset of an 
affective or "mood disorder" in the 
service.  The exact term used in the 
service records "depressive reaction, 
moderate" is not used after the early 
70's but his symptoms as described would 
now be included under both major 
depression and depressive disorder NOS if 
he presented today, meaning that he had 
essentially the same disorder then that 
he has now.  This is not to discount the 
concerns raised at the time about 
personality disorder or possible 
"manipulation" or the fact of his being 
cleared psychiatrically after a period of 
time.  He was given medication in January 
1970 and in later treatment he was noted 
to respond quite well.  The evaluations 
do not make note of the fact that he had 
been (and may still have been) on 
medications that would be expected to 
make the depressive disorder and more 
extreme sx (sic) of agitation and 
paranoid ideation better (he was on a 
combination antidepressant 
antipsychotic).

The continuity between some of what used 
to be considered pure personality 
disorders and major disorders is 
supported in both textbooks and major 
reviews of research. . . . .

The evaluation of Dr. [S.], the 
psychologist who treated [the Veteran] 
the longest and knew him the best should 
be given special weight.  Although it is 
possible that his diagnosis could be 
distorted to aid [the Veteran]; the 
report is concise, clear, and balanced, 
with appreciation for the uncertainty 
that his disorder stated in the military 
and made any other problems either 
developmentally or in personality that 
much worse. . . . 

Overall giving more weight to the 
treating professional with many years of 
contact with the [Veteran] suggests that 
it is more likely than not that the 
veteran developed some form of the mood 
disorder which has been present for much 
of his adult life while on active duty in 
the military.  This does not contradict 
the fact that he also may have had 
elements of personality disorder as 
diagnosed at the time of discharge and 
during his claim of 1974 . . . .  I am 
concerned about this diagnosis given the 
lack of evidence predating the military 
and his exemplary performance during the 
early part of his training with his 
decompensate when he faced higher demands 
and given the literature on systemic 
misdiagnosis related to race and gender.  
(Kendler)

In summary this veteran has struggled 
with mental illness over his adult life 
with a most recent diagnosis from the VA 
of Mood Disorder NOS and from his 
community caregivers of depressive 
disorders with psychotic features or 
atypical mood or psychotic disorders.  
The various diagnoses are in the same 
spectrum and the course over time is 
consistent with clinical practice and 
changing understanding of psychiatric 
diagnosis and treatment.  The record 
reflects the onset of depressive symptoms 
while in the military separate from the 
personality disorder diagnosis given as 
the reason for discharge.  His subsequent 
records do not show personality disorder 
diagnosis as the major reason for 
treatment, and the ongoing treatment for 
affective disorders increases the 
likelihood that the original disorder was 
an affective disorder and this same 
disorder continues to account for 
disability.

When evaluating medical opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 
supra.  Here, the Board finds that the May 2009 VHA opinion 
has the greatest probative value of the medical opinions of 
record.  This opinion is phrased in specific terms and the 
specialist provides sufficient rationale for her opinion.  
The expert discusses the Veteran's in service and post-
service treatment, the evidence of the onset of depressive 
symptoms while in the military separate from those of 
personality disorder, and the continuity between some of what 
used to be considered pure personality disorders and major 
disorders as supported in textbooks and major reviews of 
research, and concludes that the Veteran has a psychiatric 
disability (other than personality disorder) that had its 
onset in service.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007) (finding that an examination report is adequate 
where it describes the disability in sufficient detail so the 
Board can make a fully informed evaluation of the 
disability).  The Board finds no reason to question this 
opinion by a VA specialist.  Accordingly, the Board finds 
that the May 2009 VHA opinion holds substantial probative 
weight and is persuasive of a conclusion that the Veteran's 
psychiatric disability is related to his military service.  
Consequently, service connection for a psychiatric disability 
is warranted.


ORDER

Service connection for a psychiatric disability is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


